801 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Ronald AUSTIN, Appellant,v.Warden, Mr. WINEBRENNER, Maryland CorrectionalInstitution-Hagerstown, Appellee.
No. 86-6610.
United States Court of Appeals,Fourth Circuit.
Submitted June 13, 1986.Decided Sept. 18, 1986.

Stanley Ronald Austin, appellant pro se.
Stephen Howard Sachs and Stephanie Judith Lane, Office of the Attorney General, for appellee.
D.Md.
AFFIRMED.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stanley R. Austin, a Maryland inmate, appeals the district court's dismissal of his civil rights complaint.  The district court referred Austin's complaint to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  Upon consideration of the defendant's motion to dismiss or in the alternative for summary judgment, and after affording Austin an opportunity to respond, the magistrate filed a report recommending that the defendant's motion be granted.  Austin was notified that he had a right to file objections to the magistrate's report, and that any objections had to be made in accordance with Fed.R.Civ.P. 72.  Austin failed to file objections, and the district court adopted the magistrate's findings and recommendation and granted the defendant's motion.


2
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  Carr v. Hutto, 737 F.2d 433 (4th Cir.1984), cert. denied, --- U.S. ----, 54 U.S.L.W.  3392 (Dec. 9, 1985).  The use of this procedure was recently up held by the Supreme Court in Thomas v. Arn, --- U.S.----, 54 U.S.L.W. 4032 (Dec. 4, 1985).  As Austin was properly warned, and yet failed to file objections, he has waived his right to appellate review.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the district court's judgment.


4
AFFIRMED.